Exhibit 10.3

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
June 1, 2013, by and between EXCEL MORTGAGE SERVICING, INC., a California
corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

 

RECITALS

 

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of April 1, 2011 as amended from time to time (“Credit Agreement”).

 

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

 

1.                                      Section 1.1. (a) is hereby amended by
deleting “June 1, 2013” as the last day on which Bank will make advances under
the Line of Credit, and by substituting for said date “June 1, 2014,” with such
change to be effective upon the execution and delivery to Bank of a promissory
note dated as of June 1, 2013 (which promissory note shall replace and be deemed
the Line of Credit Note defined in and made pursuant to the Credit Agreement)
and all other contracts, instruments and documents required by Bank to evidence
such change

 

2.                                      Section 1.5. is hereby deleted in its
entirety, and the following substituted therefor:

 

“SECTION 1.5.      GUARANTIES.  The payment and performance of all indebtedness
and other obligations of Borrower to Bank under the Line of Credit shall be
guaranteed, jointly and severally, by Integrated Real Estate Service Corp.
(“Integrated”), and Impac Mortgage Holdings, Inc. (“Impac”) as evidenced by and
subject to the terms of guaranties in form and substance satisfactory to Bank.”

 

3.                                      Section 4.11 is hereby deleted in its
entirety, and the following substituted therefor:

 

“SECTION 4.11.     LIQUIDITY.  Cause Integrated and its wholly-owned
subsidiaries to maintain, on a combined basis, measured quarterly, unencumbered
liquid assets (with “liquid assets” defined as cash, cash equivalents and/or
publically traded/quoted marketable securities acceptable to Bank in its sole
discretion) with Bank and/or an affiliate of Bank, with an aggregate fair market
value not at any time less than Five Million Five Hundred Eighty-Five Thousand
Dollars ($5,585,000.00).”

 

1

--------------------------------------------------------------------------------


 

4.                                      Section 5.2. is hereby deleted in its
entirety, and the following substituted therefor:

 

“SECTION 5.2.            CAPITAL EXPENDITURES.  Make any additional investment
in fixed assets in any fiscal year in excess of an aggregate of $1,000,000.00.”

 

5.                                      Section 5.3. is hereby deleted in its
entirety, and the following substituted therefor:

 

“SECTION 5.3.            LEASE EXPENDITURES.  Incur operating lease expense in
any fiscal year in excess of an aggregate of $3,000,000.00.”

 

6.                                      Section 5.5. is hereby deleted in its
entirety, and the following substituted therefor:

 

“SECTION 5.4.            OTHER INDEBTEDNESS.  Create, incur, assume or permit to
exist any indebtedness or liabilities resulting from borrowings, loans or
advances, whether secured or unsecured, matured or unmatured, liquidated or
unliquidated, joint or several, except (a) the liabilities of Borrower to Bank,
(b) any other liabilities of Borrower existing as of, and disclosed to Bank
prior to, the date hereof and (c) borrowing hereafter by Borrower from Alliance
Bank, Customers Bank, Everbank, and Credit Suisse (collectively, the “Existing
Mortgage lenders”) under the mortgage —warehouse lines which are in place
between Borrower and each of the Existing Mortgage Lenders as of the date hereof
(the “Mortgage Credit Lines”).”

 

7.                                      Except as specifically provided herein,
all terms and conditions of the Credit Agreement remain in full force and
effect, without waiver or modification.  All terms defined in the Credit
Agreement shall have the same meaning when used in this Amendment.  This
Amendment and the Credit Agreement shall be read together, as one document.

 

8.                                      Borrower hereby remakes all
representations and warranties contained in the Credit Agreement and reaffirms
all covenants set forth therein.  Borrower further certifies that as of the date
of this Amendment there exists no Event of Default as defined in the Credit
Agreement, nor any condition, act or event which with the giving of notice or
the passage of time or both would constitute any such Event of Default.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

 

WELLS FARGO BANK,

EXCEL MORTGAGE SERVICING, INC.

NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Todd R. Taylor

 

By:

/s/ Erin K. Boyl

 

Todd R. Taylor, EVP, CFO

 

 

Erin K. Boyl, Vice President

 

Secretary, Treasurer

 

 

 

 

2

--------------------------------------------------------------------------------